Appeal by the defendant from a judgment of the Supreme Court, Queens County (Beerman, J.), rendered February 27, 1992, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly ruled that the defendant’s arrest photograph was admissible on redirect examination in response to the defendant’s lengthy inquiry into the complaining witness’s recall of the robber’s identifying characteristics. The photograph confirmed the complainant’s testimony that the robber was wearing a dark grey jacket at the time of the attack (see, People v Dent, 183 AD2d 723; People v Santana, 162 AD2d 191; People v Rios, 156 AD2d 397).
*426The failure of the complaining witness to inform the detective in an unrelated criminal investigation that the defendant, who he picked out of a lineup and whose photograph he picked out of a photo array, had also been his assailant in the present crime, did not constitute exculpatory evidence, since there is no indication that the complainant was ever questioned concerning the instant offense. Therefore, evidence of the “fact” in question was not Brady material which the People were obliged to turn over to the defense.
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Balletta, J. P., O’Brien, Thompson and Ritter, JJ., concur.